Citation Nr: 1439324	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, to include as secondary to service-connected residuals of left tibia fracture.

2.  Entitlement to service connection for residuals of a right elbow injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ addressed nine separate claims.  In notices of disagreement received in July 2010, the Veteran limited his appeal to the issues listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 filing (Appeal to the Board of Veterans' Appeals) received in June 2013, the Veteran requested a hearing before a member of the Board to be held at the St. Petersburg RO (Travel Board hearing).  

On July 7, 2014, the AOJ notified the Veteran that his requested Travel Board hearing was to be held on August 20, 2014.  On July 19, 2014, the Veteran timely requested a rescheduling of his Travel Board hearing.  See 38 C.F.R. § 20.704(c).  However, the Veteran's case was certified to the Board without rescheduling him for a Travel Board hearing.  As such, the Board remands this case to accommodate the Veteran's request for a Travel Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

